DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claims 12 and 18 appear to disclose a “first decryption information authentication code” and a “second information authentication code”. The aforementioned “first… code” is mentioned interchangeably as “first decryption… code” and “decryption… code”; however, it appears to be easily distinguished from the “second information authentication code”. There does not appear to be an overwhelming formality issue with this claim language.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

12. (Currently Amended) A controller area network (CAN) bus based security communications apparatus applied to a CAN bus electronic control unit (ECU), comprising:
a receiver configured to receive a first CAN packet on which encrypted authentication is performed and a random number from a gateway ECU; and
first decryption information authentication code, decryption data of the first CAN packet, and a decryption count value of a first CAN identifier;
generate a second information authentication code based on a key of the first CAN identifier, the random number, the decryption count value of the first CAN identifier, and the decryption data of the first CAN packet;
determine whether the first decryption information authentication code and the second information authentication code are consistent; and
determine that the first CAN packet on which encrypted authentication is performed is valid, when the first decryption information authentication code and the second information authentication code are consistent and the decryption count value of the first CAN identifier is valid.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a controller area network (CAN) bus based security communications system, comprising a gateway ECU coupled to the CAN bus and configured to: generate a first information authentication code based on a key of a first CAN identifier, a count value of the first CAN identifier, data of a first CAN packet, and a random number.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.



Referring to independent claim 12, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a controller area network (CAN) bus based security communications apparatus comprising: a processor coupled to a receiver and configured to generate a second information authentication code based on a key of a first CAN identifier, a random number, the decryption count value of the first CAN identifier, and decryption data of a first CAN packet.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 18 contains the corresponding limitations of claim 12 as shown above; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshizawa et al. (US 6,021,450) appears to disclose generating an error check code and managing transmitted data buffers.

Tschache et al. (US 2016/0373261) appears to disclose a message authentication code being generated by calculation with a common cryptographic key.
However, these references do not appear to teach or fairly suggest the previously indicated allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184